Name: Commission Regulation (EC) No 1640/94 of 6 July 1994 determining for the Member States, for the 1993 marketing year, the estimated loss of income and the estimated level of the premium payable per ewe and per female goat and fixing the first advance payment for this premium and an advance payment of the specific aid for sheep and goat farming in certain less favoured areas of the Community
 Type: Regulation
 Subject Matter: means of agricultural production;  regions of EU Member States;  regions and regional policy;  economic policy
 Date Published: nan

 No L 172/10 Official Journal of the European Communities 7. 7. 94 COMMISSION REGULATION (EC) No 1640/94 of 6 July 1994 determining for the Member States, for the 1993 marketing year, the estimated loss of income and the estimated level of the premium payable per ewe and per female goat and fixing the first advance payment for this premium and an advance payment of the specific aid for sheep and goat farming in certain less favoured areas of the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, yet been fixed in view of the lack of full Community statistics ; whereas, pending the fixing of that coefficient, a provisional coefficient should be used ; whereas Article 5 (2) of that Regulation also fixes the amount per ewe for producers of light lambs and per female of the caprine species and at 80 % of the premium per ewe for produ ­ cers of heavy lambs ; Whereas, pursuant to Article 8 of Regulation (EEC) No 3013/89 , the premium must be reduced by the impact on the basic price of the coefficient provided for in para ­ graph 2 of that Article ; whereas that coefficient is fixed by Article 8 (4) at 7 % ; Whereas, in accordance with Article 5 (6) of Regulation (EEC) No 3013/89, the half-yearly advance payment is fixed at 30 % of the expected premium ; whereas, in accordance with Article 4(3) of Commission Regulation (EEC) No 2700/93 Q, as last amended by Regulation (EC) No 279/94 (8), the advance payment is to be paid only if it is equal to or greater than ECU 1 ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1096/94 (2), and in parti ­ cular Article 5 (6) thereof, Having regard to Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as amended by Regulation (EEC) No 1974/93 (4) and in particular Article 13 thereof, Whereas Article 5 ( 1 ) and (5) of Regulation (EEC) No 3013/89 provides for the grant of a premium to compen ­ sate for any loss of income sustained by producers of sheepmeat and, in certain areas, of goatmeat ; whereas those areas are defined in Annex I to Regulation (EEC) No 3013/89 and in Article 1 of Commission Regulation (EEC) No 1065/86 of 11 April 1986 determining the mountain areas in which the premium for goatmeat is granted (*), as amended by Regulation (EEC) No 3519/86(0 ; Whereas, pursuant to Article 5 (6) of Regulation (EEC) No 3013/89 and to enable an advance payment to be made to sheepmeat and goatmeat producers, the foreseeable loss of income should be estimated in the light of the foreseeable trend in market prices ; Whereas, pursuant to Article 5 (2) of Regulation (EEC) No 3013/89, the amount of the premium per ewe for produ ­ cers of heavy lambs is obtained by multiplying the loss of income referred to in the second subparagraph of para ­ graph 1 of that Article by a coefficient expressing the annual average production of heavy lamb meat per ewe producing these lambs expressed per 100 kilograms of carcase weight ; whereas the coefficient for 1994 has not Whereas, under Council Regulation (EEC) No 1323/90 of 14 May 1990 f), as last amended by Regulation (EEC) No 363/93 (10), the Council instituted specific aid for sheep and goat farming in certain less-favoured areas of the Community ; whereas it lays down that the aid is to be granted under the same conditions as those for the grant of the premium for producers of sheepmeat and goat ­ meat ; whereas, as a result, provision should be made for the limits and the rates of payment laid down in Article 5 (7) of Regulation (EEC) No 3013/89 to apply equally to this specific aid ; Whereas, in view of the expected diffi ­ cult market situation in certain Member States during the second half of 1994, the Member States should be autho ­ rized, for the 1994 marketing year, to pay immediately an amount equal to 90 % of the aid ; Whereas Regulation (EEC) No 1601 /92 provides for the application of specific measures relating to agricultural production in the Canary Islands ; whereas those measures entail the grant of a supplement to the ewe o OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 121 , 12. 5 . 1994, p. 9. (3) OJ No L 173, 27. 6 . 1992, p. 13. (4) OJ No L 180, 23. 7 . 1993, p. 26. 0 OJ No L 97, 12. 4. 1986, p. 25. 0 OJ No L 245, 1 . 10 . 1993, p . 99. (8) OJ No L 37, 9 . 2. 1994, p. 1 . 0 OJ No L 132, 23. 5 . 1990, p. 17. O OJ No L 42, 19 . 2. 1993, p . 1 .(6) OJ No L 325, 20. 11 . 1986, p. 17. 7. 7. 94 Official Journal of the European Communities No L 172/11 premium to producers of light lambs and she-goats on the same conditions as those governing the grant of the premium referred to in Article 5 of Regulation (EEC) No 3013/89 ; whereas those conditions provide that Spain is authorized to pay an advance on the said supplementary premium ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : 2. Pursuant to Article 5 (6) of Regulation (EEC) No 3013/89, the first advance which the Member States are authorized to pay to goatmeat producers located in the areas designated in paragraph 1 shall be as follows : ECU 4,732 per female of the caprine species. Article 4 The specific aid which the Member States are authorized to pay to producers of sheepmeat and goatmeat in less ­ favoured areas pursuant to Article 1 ( 1 ) of Regulation (EEC) No 1323/90, within the meaning of Council Direc ­ tive 75/268/EEC (') within the limits and at the rates provided for in Article 5 (7) and the second indent of the second subparagraph of Article 5 (8) of Regulation (EEC) No 3013/89 shall be as follows :  ECU 4,95 per ewe in the case of the producers referred to in Article 5 (2) and (4) of the said Regula ­ tion,  ECU 3,42 per ewe in the case of the producers referred to in Article 5 (3) of the said Regulation,  ECU 3,42 per she-goat in the case of the producers referred to in Article 5 (5) of the said Regulation . Article 5 Pursuant to Article 13 (3) of Regulation (EEC) No 1601 /92, the first advance on the supplementary premium for the 1994 marketing year for producers of light lambs and she-goats in the Canary Islands within the limits and at the rates provided for in Article 5 (7) and the second indent of the second subparagraph of Article 5 (8) shall be as follows :  ECU 2,713 per ewe in the case of producers referred to in Article 5 (3) of that Regulation,  ECU 2,713 per she-goat in the case of the producers referred to in Article 5 (5) of that Regulation . Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Article 1 A difference is hereby estimated between the basic price, reduced by the impact of the coefficient laid down in Article 8 (2) of Regulation (EEC) No 3013/89 , and the foreseeable market price during 1994 is ECU 123,229 per 100 kg. Article 2 1 . The estimated amount of the premium payable per ewe is as follows :  producers of heavy lambs : ECU 19,717,  producers of light lambs : ECU 1 5,774. 2. Pursuant to Article 5 (6) of Regulation (EEC) No 3013/89, the first advance that the Member States are authorized to pay to producers shall be as follows :  producers of heavy lambs : ECU 5,915 per lamb,  producers of light lambs : ECU 4,732 per lamb. Article 3 1 . The estimated amount of the premium payable per female of the caprine species in the areas designated in Annex I to Regulation (EEC) No 3013/89 and in Article 1 of Regulation (EEC) No 1065/86 : ECU 15,774. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1994. For the Commission Renle STEICHEN Member of the Commission (') OJ No L 128 , 19 . 5. 1975, p. 1 .